


Exhibit 10.12

 

THE PEP BOYS - MANNY, MOE & JACK

ACCOUNT PLAN

 

(formerly part of The Pep Boys - Manny, Moe & Jack

Executive Supplemental Retirement Plan)

 

RECITALS

 

WHEREAS, The Pep Boys - Manny, Moe & Jack, a Pennsylvania corporation (the
“Company”), established an Executive Supplemental Pension Plan (hereinafter
referred to as the “Supplemental Plan”) effective January 1, 1982;

 

WHEREAS, the Company previously amended and completely restated the Supplemental
Plan effective January 1, 1988, and further amended and restated the
Supplemental Plan effective on February 13, 1992, March 31, 1995, and March 26,
2002;

 

WHEREAS, pursuant to resolutions adopted March 3, 2004, the Board changed the
name of the Supplemental Plan to the “Executive Supplemental Retirement Plan”
(the “Executive Plan”) and amended and restated the Executive Plan with respect
to certain of those individuals who were Eligible Employees (as defined in the
Executive Plan) on such date, altered the method of delivering benefits for
certain specified Participants and gave others an election as to the manner in
which they were credited with a benefit;

 

WHEREAS, the foregoing changes were incorporated into an amendment and
restatement of the Executive Plan, effective as of January 31, 2004;

 

WHEREAS, effective January 1, 2009, the Executive Plan was split to create the
Legacy Plan and this Account Plan to, among other things  implement changes
required pursuant to and consistent with section 409A of the Internal Revenue
Code;

 

WHEREAS, the Account Plan provides for Retirement Contributions to made
hereunder;

 

WHEREAS, the Board desires to reserve the ability to make future Retirement
Contributions discretionary; and

 

WHEREAS, Section 9.1 of the Executive Plan authorizes the Board to amend the
Executive Plan.

 

NOW, THEREFORE, the Account Plan is hereby amended and restated, effective as of
January 31, 2009, as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

Definitions

 

1.1                                 “Administrator” or “Plan Administrator”
shall mean a committee composed of three or more persons designated from time to
time by the Board.

 

1.2                                 “Board” shall mean the Board of Directors of
the Company.

 

1.3                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended from time to time and includes any regulations issued
thereunder.

 

1.4                                 “Company” shall mean The Pep Boys - Manny,
Moe & Jack, a Pennsylvania corporation.

 

1.5                                 “Compensation” shall mean, for each Plan
Year, 100% of an Eligible Employee’s annual base salary for such Plan Year and
annual bonus paid under the Employer’s Annual Incentive Bonus Plan, or any other
bonus plan that replaces such plan or is in addition to such plan for the Plan
Year, before taking into account amounts which an Eligible Employee elects to
forego to provide benefits under a plan which satisfies the provisions of
section 401(k) or 125 of the Code or to provide benefits under the Company’s
Deferred Compensation Plan; provided, further, that any bonus that was payable
under the Employer’s Annual Incentive Bonus Plan, or any other bonus plan that
replaces or is in addition to such plan, prior to the date Compensation
hereunder is determined but which is unpaid for any reason as of the calculation
date shall be included as Compensation for purposes hereof.

 

1.6                                 “Disability” shall mean that a Participant
ceases employment with the Employer when he or she is entitled to receive
benefits under the Long Term Disability Salary Continuation Plan sponsored by
the Employer.

 

1.7                                 “Effective Date” shall mean January 1, 2009.

 

1.8                                 “Eligible Employee” shall mean an employee
of the Employer who is a key employee, including officers and directors who are
key employees, and is designated by the Board to participate in this Plan.  Any
individual who is actively participating in the Legacy Plan shall not qualify as
an Eligible Employee for purposes of this Plan.

 

1.9                                 “Employer” shall mean the Company or any of
its subsidiaries.

 

1.10                           “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended from time to time and includes any regulations
issued thereunder.

 

1.11                           “Executive Plan” shall mean such term as is
defined in the Recitals of this Plan.

 

1.12                           “Investment Election Form” shall mean the form
prescribed by the Administrator, filed by a Participant with the Administrator,
to designate the investment vehicles for which the amounts credited to the
Participant’s Plan Account shall be deemed to be invested under Section 3.2 of
the Plan.

 

2

--------------------------------------------------------------------------------


 

1.13                           “Legacy Plan” shall mean The Pep Boys — Manny,
Moe & Jack Legacy Plan.

 

1.14                           “Legacy Plan Participant” shall mean such term as
is defined in the Legacy Plan.

 

1.15                           “Non-Legacy Plan Participant” shall mean any
participant in the Executive Plan who was not a Legacy Plan Participant.

 

1.16                           “Participant” shall mean each Non-Legacy Plan
Participant who is entitled to receive a benefit from the Executive Plan
immediately prior to the Effective Date and did not commence receipt of his or
her benefit under the Executive Plan immediately prior to the Effective Date,
and each Eligible Employee who first becomes eligible to participate in the Plan
pursuant to Sections 2.1 and 2.2 on or after the Effective Date and is entitled
to receive a benefit under the Plan.

 

1.17                           “Plan” shall mean The Pep Boys — Manny, Moe &
Jack Account Plan as set forth herein as of the Effective Date, and the same as
may be further amended from time to time.

 

1.18                           “Plan Account” shall mean for each Participant
his or her Retirement Contribution Account and the Prior Executive Plan Account,
if applicable.

 

1.19                           “Plan Year” shall mean the calendar year.

 

1.20                           “Prior Executive Plan Account” shall mean the
individual account maintained on the books of the Company for each Non-Legacy
Plan Participant under the Executive Plan and all sums accounted for therein
immediately prior to the Effective Date.

 

1.21                           “Retirement Contribution” shall mean a credit to
a Participant’s Retirement Contribution Account pursuant to Section 4.1 of the
Plan.  For periods prior to the Effective Date, the term “Retirement
Contribution” shall have the meaning in the Executive Plan.

 

1.22                           “Retirement Contribution Account” shall mean the
individual account maintained on the books of the Company for each Participant
to record the crediting of all Retirement Contributions, and all earnings
related to such Retirement Contributions, on and after the Effective Date, and
the debiting of all distributions to the Participant or to his or her
beneficiary on and after the Effective Date with respect to such Retirement
Contributions.

 

1.23                           “Separation Date” shall mean the last day on
which a Participant is employed by an Employer on account of a Separation From
Service.

 

1.24                           “Separation From Service” shall mean a
Participant’s separation from service with the Employer within the meaning of
section 409A of the Code and the regulations issued thereunder.

 

3

--------------------------------------------------------------------------------


 

1.25                           “Specified Employee” shall mean any Participant
who, at any time during the twelve month period ending on the identification
date (as determined by the Company or its delegate), is a specified employee
under section 409A of the Code, as determined by the Company (or its delegate). 
The determination of “specified employees,” including the number and identity of
persons considered “specified employees” and identification date, shall be made
by the Company (or its delegate) in accordance with the provisions of sections
416(i) and 409A of the Code and the regulations issued thereunder.

 

1.26                           “Year of Service” shall mean a consecutive
twelve-month period during which an individual is continuously employed by the
Employer as an Eligible Employee.  Each Year of Service earned prior to the
Effective Date under the Executive Plan shall count as a Year of Service under
this Plan.  For purposes of this Plan, any partial Years of Service shall not be
included in the calculation of benefits or for any other purpose hereunder and
Years of Service for which the individual did not qualify as an Eligible
Employee shall not count.  If a terminated employee is rehired and is designated
as an Eligible Employee, his or her Years of Service shall not include his or
her pre-termination employment.  If a Legacy Plan Participant after ceasing to
participate in the Legacy Plan is subsequently designated as an Eligible
Employee for purposes of this Plan and such Legacy Plan Participant was
continuously employed during such subsequent period, such Legacy Plan
Participant shall receive credit for his or her Years of Service prior to being
so designated.

 

ARTICLE II
Participation

 

2.1                                 Eligibility to Participate.  Each Non-Legacy
Participant who was entitled to receive a benefit under the Executive Plan on
December 31, 2008, but did not receive payment of his or her benefit prior to
the Effective Date, shall be a Participant in the Plan as of the Effective Date
and such Participant’s benefit paid on or after the Effective Date shall be
governed by the terms of the Plan as set forth herein.  Each individual who
becomes an Eligible Employee on or after the Effective Date shall commence
participation in the Plan on the date he or she is designated as an Eligible
Employee by the Administrator and for as long as such individual is entitled to
receive a benefit from the Plan such individual shall be deemed a Participant.

 

2.2                                 Procedure for and Effect of Admission.  On
and after the Effective Date, each individual who first becomes an Eligible
Employee for a Plan Year shall become a Participant in the Plan for such Plan
Year at the time designated by the Administrator.  Prior to active participation
in the Plan such Participant shall be provided with such forms as the
Administrator determines necessary to effectuate the participation of such
Eligible Employee in the Plan, including an Investment Election Form and
beneficiary designation form in the event of the death of the Eligible Employee.

 

2.3                                 Termination.  An individual shall continue
as a Participant in the Plan for as long as he or she is entitled to receive a
benefit from the Plan; provided, however, that a Participant’s active
participation in the Plan for purposes of eligibility to receive Retirement
Contributions shall terminate on the earliest of the date (a) his or her
designation as an Eligible

 

4

--------------------------------------------------------------------------------


 

Employee is terminated by the Board, (b) he or she has a Separation From Service
from the Employer for any reason, or (c) the Plan is terminated.

 

2.4                                 Reemployment.  If an Eligible Employee
ceases being eligible to participate in the Plan and subsequently becomes
eligible to participate in the Plan on or after the Effective Date, such
Eligible Employee’s participation in the Plan shall commence for the Plan Year
designated by the Administrator.  Such Eligible Employee shall be required to
execute such forms as required by the Administrator, including an Investment
Election Form and beneficiary designation form in the event of the death of the
Eligible Employee.

 

ARTICLE III
Plan Accounts

 

3.1                                 Establishment of Accounts.  The Plan
Administrator shall maintain a Plan Account on behalf of each Participant in the
Plan.  Such Plan Account shall consist of a Prior Executive Plan Account for
each Participant who had such under the Executive Plan and a Retirement
Contribution Account to reflect Retirement Contributions credited on behalf of
such Participant on and after the Effective Date.

 

3.2                                 Investment Funds.  Amounts credited to a
Participant’s Plan Account shall be credited with earnings, at periodic
intervals determined by the Plan Administrator, at a rate equal to the actual
rate of return for such period of an investment fund or funds or index or
indices selected by that Participant on his or her Investment Election Form from
a range of investment vehicles authorized by the Plan Administrator.  The rate
of return on investment vehicles shall be tracked solely for the purpose of
computing the amount of benefits payable to Participants under the Plan. 
Neither the Company nor any other Employer shall be obligated to make any actual
investment.  A Participant may change the investment allocations for existing
amounts credited to his or her Plan Account or for future amounts credited to
his or her Plan Account by completing a new Investment Election Form and
submitting such to the Plan Administrator.  Amended Investment Election Forms
may be submitted by the Participant to the Plan Administrator at such times as
permitted by the Plan Administrator in or her sole discretion.

 

3.3                                 Bookkeeping Entries.  The maintenance of an
individual Plan Account on behalf of each Participant is for bookkeeping
purposes only.  Neither the Company nor any other Employer shall be obligated to
acquire or set aside any particular assets for the discharge of their
obligations under the Plan, nor shall any Participant to have any property
rights in any particular assets that may be held by the Company or any other
Employer with respect to the Plan.

 

3.4                                 Statements.  Statements shall be sent to
each Participant no less frequently than quarterly setting forth the value of
the Participant’s Plan Accounts.

 

ARTICLE IV
Retirement Contributions

 

4.1                                 Amount.  The Retirement Contribution Account
of each Participant shall be credited with a Retirement Contribution, if any,
based on a percentage of his or her Compensation for a Plan Year provided that
the Participant is an Eligible Employee on the last

 

5

--------------------------------------------------------------------------------


 

day of such Plan Year.  The applicable percentage for any Plan Year shall be
determined in accordance with the following schedule:

 

If the Participant is

 

Retirement
Contribution
Percentage

 

At least 55 years of age

 

19

%

At least 45 years of age but not more than 54 years of age

 

16

%

At least 40 years of age but not more than 44 years of age

 

13

%

Not more than 39 years of age

 

10

%

 

For purposes of this Section 4.1, a Participant’s age shall be determined at the
end of each Plan Year to which the particular Retirement Contribution relates. 
Notwithstanding the foregoing, (i) for the first four Plan Years that a
Participant is an Eligible Employee, including Plan Years under the Executive
Plan, but only with respect to Eligible Employees who were eligible to
participate in the Plan on the Effective Date, the Retirement Contribution shall
be limited to 10% of Compensation irrespective of the Participant’s age, and
(ii) in the case of a Participant who ceases to be an Eligible Employee during a
Plan Year by reason of death or a Disability, a pro rata portion of the
Retirement Contribution shall be credited based on the number of months during
the Plan Year in which the Eligible Employee was employed by the Employer prior
to death or Disability.  If an Eligible Employee is rehired by the Employer
after the Effective Date, such Eligible Employee will not receive any credit for
Years of Service earned prior to such rehire date and such Eligible Employee
will be subject to satisfying the requirements of clause (i) above for his first
four Plan Years after his rehire date.

 

Notwithstanding the foregoing, for all periods after March 8, 2009, the Board,
by resolution duly adopted prior to applicable period, may condition the making
of the Retirement Contribution for the applicable period upon the Company’s
achievement of certain specified objectives; provided, however, that any such
resolution and the resulting conditionality shall be of no force and effect
hereunder following a change in control of the Company.

 

4.2                                 Crediting.  Retirement Contributions shall
be credited to an Eligible Employee’s Retirement Contribution Account for a Plan
Year as soon as administratively practicable following the completion of the
Plan Year for which the Retirement Contribution relates or such earlier date as
is designated by the Company provided that such credit shall be tentative until
the end of the Plan Year in order that the requirements of Section 4.1 be
determined to be satisfied.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V
Vesting

 

5.1                                 Vesting.  Each Participant will vest in the
amounts credited to his or her Plan Account, and the related earnings thereon
(if any), upon such individual’s completion of four Years of Service.

 

ARTICLE VI
Distributions

 

6.1                                 Separation From Service.  Each Participant’s
Plan Account shall be distributed to him on account of his Separation from
Service.  Such distribution shall be paid in a single lump sum in cash to the
Participant within sixty (60) days following the six month anniversary of his
Separation Date.  The lump sum payment shall be equal to the value of such Plan
Account as of the last business day immediately preceding the date of payment.

 

6.2                                 Death.

 

(a)                                  In the event of a Participant’s death prior
to his or her Separation From Service, distribution of the Participant’s Plan
Account shall be made to the Participant’s beneficiary in a lump sum within
sixty (60) days following the date of the Participant’s death.  The amount of
any lump sum benefit payable in accordance with this subsection shall equal the
value of the Participant’s Plan Account as of the last business day immediately
preceding the date on which such benefit is paid.

 

(b)                                 In the event a Participant dies after the
Participant’s Separation From Service, and prior to the full distribution of the
amounts credited to the Participant’s Plan Account, the Participant’s Plan
Account shall be paid to the Participant’s beneficiary at such times and in such
amounts as they would have been paid to the Participant had the Participant
survived.

 

6.3                                 Beneficiary Designation.  Each Participant
shall have the right to designate one or more beneficiaries and contingent
beneficiaries to receive any vested amount in such individual’s Plan Account at
the time of his or her death by filing a written designation with the Plan
Administrator on the form prescribed by it for such purpose.  Participants may
thereafter designate different beneficiaries at any time by filing a new written
designation.  The consent of the beneficiary is not required for any revocation
or change of election of beneficiary.  Any written designation shall become
effective only upon its receipt by the Plan Administrator.  If all of the
designated beneficiaries should die on or before the commencement of
distribution of death benefits and the Participant fails to make a new
designation, his or her beneficiary shall be determined pursuant to
Section 6.4.  If the beneficiary (or last contingent beneficiary) determined
pursuant to this Section 6.3 or the initial beneficiary determined pursuant to
Section 6.4 dies before all payments are made, then the balance of the payments
shall be made to such beneficiary’s estate unless such beneficiary (or last
contingent beneficiary) designates a second-level beneficiary by filing a
written designation with the Administrator on the form prescribed by it for such
purpose, in which case such second-level beneficiary shall be treated as a
beneficiary hereunder.

 

7

--------------------------------------------------------------------------------


 

6.4                                 Beneficiary List.  If a Participant omits or
fails to designate a beneficiary or if no designated beneficiary survives such
individual, the vested amount in such individual’s Plan Account at the time of
his or her death shall be paid to the beneficiary determined from the following
priority list: (a) surviving spouse, or if none, then (b) the Participant’s
estate.

 

ARTICLE VII
Loss of Benefits

 

7.1                                 Loss of Benefits.  Notwithstanding any
provision of the Plan, a person who has a vested benefit in his or her Plan
Account shall cease to have any right to receive any payment hereunder and all
obligations of the Company to make payments to or on account of such Participant
shall cease and terminate should the Administrator find, after full
consideration of the facts presented on behalf of the Company and the
Participant, that:

 

(a)                                  such Participant, during his or her
employment with the Employer and during the one year thereafter, unless the
Participant was terminated by the Employer without Cause (as defined in the
Non-Competition Agreement between the Employer and the Participant), directly or
indirectly, engaged in (as a principal, partner, director, officer, agent,
employee, consultant or otherwise) or was financially interested in any business
operating within the United States of America, if (i) such business’ primary
business is the retail and/or commercial sale of automotive parts, accessories,
tires and/or automotive repair/maintenance services including, without
limitation, the entities (including their franchisees and affiliates) listed on
Schedule 7.1(a)(i) hereto, or (ii) such business is a general retailer which
generates revenues from the retail and/or commercial sale of automotive parts,
accessories, tires and/or automotive repair/maintenance services in an aggregate
amount in excess of $1 billion, including, without limitation, the entities
(including their franchisees and affiliates) listed on Schedule
7.1(a)(ii) hereto.  However, nothing contained in this Section 7.1(a) shall
prevent the Participant from holding for investment up to two percent (2%) of
any class of equity securities of a company whose securities are traded on a
national or foreign securities exchange;

 

(b)                                 such Participant, during his or her
employment with the Employer or during the one year thereafter, directly or
indirectly, induced or attempted to influence any employee of the Employer to
terminate his or her employment with the Employer or hired or solicited for hire
on behalf of another employer any person then employed or who had been employed
by the Employer during the immediately preceding six months; or

 

(c)                                  such Participant’s employment by the
Employer was terminated (other than in connection with or following a Change of
Control) in connection with any act of disloyalty to the Employer including,
without limitation, fraud, embezzlement, theft, breach of the Company’s Conflict
of Interest or, Ethics Policies, commission of a felony or proven dishonesty in
the course of his or her employment or service or unauthorized disclosure of
trade secrets or confidential information of the Employer.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VIII
Termination and Amendments

 

8.1                                 Amendments.  The Company may amend this Plan
in whole or in part by appropriate resolution of the Board; provided, however,
that, no amendment shall (i) decrease or limit any benefits or rights accrued
under the Plan prior to the date of the amendment, or (ii) modify any provision
of this Article VIII without the consent of a majority of the Participants
affected by such amendment.  Notwithstanding the foregoing, the Board, without
the consent of a Participant, may make all technical, administrative, regulatory
and compliance amendments to the Plan that the Board deems necessary and
appropriate so that the Plan meets the requirements of section 409A of the Code.

 

8.2                                 Termination.  The Company reserves the right
to terminate this Plan in its entirety at any time by an appropriate resolution
of the Board; provided, however, that any termination of the Plan shall not
(i) terminate or diminish any benefits then payable under the Plan,
(ii) terminate or diminish any benefits payable in the future under the Plan
with respect to benefits accrued as of the date of termination of the Plan, or
(iii) decrease or limit any benefits or rights accrued under the Plan prior to
the date of termination without the consent of a majority of the Participants
affected by such termination.  Any termination of the Plan shall be done in a
manner that complies with the requirements of Treas. Reg.
§1.409A-3(j)(4)(ix) (or any successor regulation thereto).

 

ARTICLE IX
Plan Administration

 

9.1                                 Named Fiduciary and Plan Administrator.  The
committee designated by the Board shall be the Administrator and “named
fiduciary” (within the meaning of ERISA) of this Plan.  The Administrator shall
have the authority to control and manage the operation and, administration of
the Plan.  The Administrator shall act by majority vote of the committee
members.  No Participant who is a member of the committee shall participate in
committee decisions affecting him.

 

9.2                                 Delegation of Duties.  The Administrator may
(a) delegate all or a portion of the responsibilities of controlling and
managing the operation and administration of the Plan to one or more persons;
and (b) appoint such agents, advisors, counsel, or other representatives to
render advice with regard to any of its responsibilities under the Plan. 
Wherever the term “Administrator” is used herein in connection with the
operation or administration of the Plan, such term shall include all delegates
appointed by the Administrator.

 

9.3                                 Powers and Duties.  The authority and
responsibility to control and manage the operation and administration of the
Plan shall include, but shall not be limited to, the performance of the
following acts:

 

(a)                                  The filing of all reports required of the
Plan.

 

(b)                                 The distribution to Participants and
beneficiaries of all reports and other information required of the Plan.

 

9

--------------------------------------------------------------------------------

 

(c)                                  The keeping of complete records of the
administration of the Plan.

 

(d)                                 Developing rules and regulations for
administration and interpretation of the Plan consistent with the terms and
provisions of the Plan.

 

(e)                                  The interpretation of the Plan including
the determination of any questions of fact arising under the Plan and the making
of all decisions required by the Plan.  The construction of the Plan and any
actions and decision taken thereon in good faith by the Administrator shall be
final and conclusive.  The Administrator may correct any defect, or supply any
omission, or reconcile any inconsistency in the Plan in such manner and to such
extent as shall be expedient to carry the Plan into effect and shall be the sole
judge of such expediency.

 

The Administrator’s determinations (including those made by any person or
persons to whom the Administrator’s power has been delegated hereunder) on all
matters relating to the Plan shall be final, binding and conclusive for all
purposes, upon all persons, including without limitation, the Company and any
other Employer and all Participants and their respective beneficiaries, and
successors hereunder.  Each Participant, by accepting status as a Participant in
the Plan agrees that (i) all benefits shall be paid strictly in accordance with
the terms of the Plan, and (ii) that the Administrator shall have the discretion
and authority set forth in this Article IX and in the Plan generally.

 

9.4                                 Payment of Expenses.  All expenses of the
Administrator shall be paid by the Company.

 

9.5                                 Indemnity of Plan Administrator.  The
Company shall indemnify the Plan Administrator or any individual who is a
delegate against any and all claims, loss, damage, expense or liability arising
from any action or failure to act, except when due to gross negligence or
willful misconduct.

 

9.6                                 Agent for Service of Process.  The Company
shall be the agent for the Plan for service of legal process.

 

ARTICLE X
Claims Procedure

 

10.1                           Claim.  A Participant or his or her beneficiary
or authorized representative (each one being hereinafter referred to as a
“Claimant”) who expects a benefit under the Plan which he has not received may
file a formal claim for benefits under the Plan with the Administrator.  The
Administrator shall review the claim and render a determination relating to the
claim based on this Plan document (including the Administrator’s power and
authority to interpret and construe the Plan and to make rules relating to the
administration of the Plan) and consistent with prior determinations rendered
with respect to similarly situated claims.  The Administrator shall notify the
Claimant within ninety (90) days of the receipt of the claim of the
Administrator’s determination relating to the claim, unless the Administrator
determines that special circumstances require an extension of time for
processing a claim, in which case the Administrator shall notify the Claimant of
the extension within ninety (90) days of receipt of the claim, specifying the
special circumstances requiring an extension and the date by which it

 

10

--------------------------------------------------------------------------------


 

expects to render a determination on the claim, which determination must be
rendered and notice given to the Claimant no later than the 180th day following
the receipt of the claim.  If an extension is required because the Claimant
failed to submit the information necessary to decide a claim, the time period
for making a benefit determination set forth in the prior sentence shall be
tolled from the date on which the notification of the extension is sent to the
claimant until the date on which the Claimant responds to the request for
additional information.  The determination notice shall be in writing, sent by
regular mail to the address specified by the Claimant or if none is specified to
the Claimant’s last known address, and must contain the following information:

 

(a)                                  The specific reasons for a determination
adverse to the Claimant, if applicable;

 

(b)                                 The specific reference to the pertinent Plan
provision(s) on which the determination is based;

 

(c)                                  If applicable, a description of any
additional information or material necessary to perfect the claim, and an
explanation of why such information or material is necessary; and

 

(d)                                 An explanation of the claims review
procedure and the time limitations of the review procedure applicable thereto,
including a statement of the Claimant’s right to bring a civil action under
section 502(a) of ERISA following an appeal of any adverse benefit
determination.

 

For purposes of this Article X, claims, notifications and determinations shall
be deemed to be received when actually received and parties shall be deemed to
be notified and a notification shall be deemed to be sent or submitted on the
date that such notification is postmarked or actually delivered by courier if
not mailed.

 

10.2                           Appeal Procedure.  A Claimant is entitled to
request an appeal of any adverse determination of his or her claim by the
Administrator.  The request for appeal must be submitted in writing within 60
days of the receipt by the Claimant of the notification of an adverse claim
determination.  Absent a request for appeal within the 60-day period, the
determination of the Administrator regarding the claim will be deemed to be
final and conclusive.  During the appeal process, the Claimant shall have a
reasonable opportunity to submit written comments, documents, records and other
information relating to the claim and shall be entitled, free of charge, to
reasonable access to and copies of all documents, records and other information
relevant to the claim.  The Administrator shall review the appeal of the initial
claim determination (including all comments, documents, records and other
information submitted by the Claimant, regardless of whether such information
was submitted with the original claim) and render a final determination.

 

10.3                           Final Determination.  Within sixty (60) days
following receipt by the Administrator of the Claimant’s request for appeal, the
Administrator shall render a final determination relating to the claim, unless
the Administrator determines that special circumstances (such as the need to
hold a hearing) require an extension of time for processing the

 

11

--------------------------------------------------------------------------------


 

appeal, in which case the Administrator shall notify the Claimant of such
extension within sixty (60) days following receipt by the Administrator of the
request for appeal, specifying the special circumstances requiring an extension
and the date by which it expects to render a final determination on the appeal,
which determination must be rendered and notice given to the Claimant no later
than the 120th day following the receipt by the Administrator of the request for
appeal.  If an extension is required because the Claimant failed to submit the
information necessary to decide a claim, the time period for making a benefit
determination set forth in the prior sentence shall be tolled from the date on
which the extension notification is sent to the Claimant until the date on which
the Claimant responds to the request for additional information.  The final
determination shall be made in writing to the Claimant.  The final determination
shall (i) recite the specific reasons for a determination adverse to the
Claimant, if applicable, with specific reference to the pertinent Plan
provision(s) on which the determination is based, (ii) state that the Claimant
is entitled to receive, upon request and free of charge, reasonable access to
and copies of all documents, records and other information relevant to the claim
and (iii) state that the Claimant has a right to bring an action under section
502(a) of ERISA.

 

ARTICLE XI
Source of Benefits and Payments

 

11.1                           Unfunded Plan.  The Plan is intended to
constitute an “unfunded” plan of deferred compensation for Participants. 
Benefits payable hereunder shall be payable out of the general assets of the
Company, and no segregation or any assets whatsoever for such benefits shall be
made.  Nothing contained herein shall give any Participant or beneficiary any
rights to assets that are greater than those of a general creditor of the
Employer.

 

11.2                           Non-Alienation.  None of the payments, benefits
or rights of Participant or beneficiary thereof shall be subject to any claim of
any creditor of such person and, in particular, to the fullest extent permitted
by law, shall be free from attachment, garnishment, trustee’s process, or any
other legal or equitable process available to any creditor of such person.  No
Participant or beneficiary thereof shall have the right to alienate, anticipate,
commute, pledge, encumber or assign any of the benefits or payments which he may
expect to receive, contingently or otherwise, under this Plan, except the right
to designate a beneficiary or beneficiaries as hereinabove provided.

 

11.3                           Incapacity.  If the Company determines that a
person entitled to receive any benefit payment is under a legal disability or is
incapacitated in any way so as to be unable to manage his or her financial
affairs, the Company may make payments to such person’s legal representative or
to a relative or other person for his or her benefit, or apply the payment for
the benefit of such person in such manner as the Company considers advisable. 
Any payment of a benefit in accordance with the provisions of this Section 11.3
shall be a complete discharge of any liability to make such payment.

 

ARTICLE XII
Miscellaneous

 

12.1                           Effective Date.  This Plan is effective as of the
Effective Date and shall be applicable to each Non-Legacy Plan Participant who
did not receive payment of his or her

 

12

--------------------------------------------------------------------------------


 

benefit from the Executive Plan prior to the Effective Date and each individual
who becomes an Eligible Employee on or after the Effective Date and is entitled
to receive a benefit under the Plan.  The rights and benefits of any Non-Legacy
Plan Participant who commenced benefit payments prior to January 1, 2009 are
governed by the terms of the Executive Plan as it existed prior to the Effective
Date and are either grandfathered from the requirements of section 409A of the
Code or payable pursuant to a fixed schedule as required by, and in compliance
with, section 409A of the Code, with payments made between January 1, 2005 and
December 31, 2008, the Executive Plan has been operated in accordance with
transition relief established by the Treasury Department and Internal Revenue
Service pursuant to section 409A of the Plan.  The rights and benefits of a
Legacy Plan Participant shall not be governed by the terms of this Plan.

 

12.2                           Employment Obligations.  The establishment of
this Plan shall not be construed as creating any contract of employment between
the Employer and any Participant.  Nothing in this Plan shall be construed as
conferring upon any Participant any right to continue in the employment of the
Employer, nor shall it interfere with the rights of the Employer to terminate
the employment of any Participant and/or to take any personnel action affecting
any Participant without regard to the effect that such action may have upon such
Participant as a recipient or prospective recipient of benefits under the Plan. 
Any amount payable hereunder shall not be deemed salary or other compensation to
a Participant for the purposes of computing benefits to which the Participant
may be entitled under any qualified retirement arrangement established by the
Employer for the benefit of its employees.  Nothing herein contained shall give
any Participant the right to inspect the books of the Company or to interfere
with the right of the Employer to discharge any Participant from employment at
any time for any reason whatsoever, with or without cause.

 

12.3                           No Limitation of Employer Action.  Nothing
contained in the Plan shall be construed to prevent the Employer from taking any
action that is deemed by it to be appropriate or in its best interest.  No
Participant, beneficiary, or other person shall have any claim against the
Employer as a result of such action.

 

12.4                           Conflicts of Law.  All matters respecting the
validity, effect, interpretation and administration of this Plan shall be
determined in accordance with the laws of the Commonwealth of Pennsylvania,
except to the extent superseded by ERISA.

 

12.5                           References.  The masculine pronoun shall include
the feminine and the singular form shall include the plural, as necessary for
proper interpretation of this Plan.

 

12.6                           Withholding Taxes.  The Employer may make such
provisions and take such actions as it may deem necessary or appropriate for the
withholding of any taxes that the Employer is required to withhold by any law or
regulation of any governmental authority, whether Federal, state or local, to
withhold in connection with any amounts credited and benefits distributed under
the Plan.  Each Participant (or his or her beneficiary); however, shall be
responsible for the payment of all individual tax liabilities resulting from any
such benefits.

 

12.7                           Severability.  If any provision of this Plan is
held unenforceable, the remainder of the Plan shall continue in full force and
effect without regard to such unenforceable

 

13

--------------------------------------------------------------------------------


 

provision and shall be applied as though the unenforceable provision were not
contained in the Plan.

 

12.8                           Successors.  The provisions of this Plan shall
bind and inure to the benefit of the Employer and its successors and assigns. 
The term, “successors,” as used herein, shall include any corporate or other
business entity which shall, whether by merger, consolidation, purchase or
otherwise acquire all or substantially all of the business and assets of the
Employer, and successor of any such corporation or other business entity.

 

12.9                           Headings.  Headings are inserted in this Plan for
convenience of reference only and are to be ignored in the construction of the
provisions of the Plan.

 

12.10                     Notice.  Any notice required or permitted under the
Plan shall be sufficient if in writing and hand delivered or sent by registered
or certified mail.  Such notice shall be deemed given as of the date of delivery
or, if delivery is made by mail, as of the date shown on the postmark on the
receipt for registration or certification.  Mailed notice to the Administrator
shall be directed to the Company’s corporate headquarters.  Mailed notice to a
Participant or beneficiary shall be directed to the individual’s last known
address on the Employer’s records.

 

12.11                     Section 409A of the Code.  The Plan is intended to
comply with the applicable requirements of section 409A of the Code and related
guidance, and shall be administered in accordance with such.  Notwithstanding
anything in the Plan to the contrary, elections as to form and distributions
from the Plan may only be made under the Plan upon an event and in a manner
permitted by section 409A of the Code.  To the extent that any provision of the
Plan would cause a conflict with the requirements of section 409A of the Code,
or would cause the administration of the Plan to fail to satisfy the
requirements of section 409A, such provision shall be deemed null and void.  In
no event shall a Participant, directly or indirectly, designate the calendar
year of payment.  Notwithstanding anything in the Plan to the contrary, in no
event may a Specified Employee commence receipt of his benefit under the Plan on
account of a Separation From Service prior to the date that is six months from
his Separation Date.

 

IN WITNESS WHEREOF, this The Pep Boys — Manny, Moe & Jack Account Plan is hereby
executed effective as of the 29th day of January, 2009.

 

 

/s/THE PEP BOYS — MANNY, MOE & JACK

 

14

--------------------------------------------------------------------------------


 

Schedule 7(a)(i)

 

Advance, AutoZone, Discount Tire, Firestone, Goodyear, Jiffy Lube, Just Tires,
Les Scwab, Midas, Mieneke, Monro, NAPA, O’Reilly, TBC Corp., Tires Plus

 

Schedule 7(a)(ii)

 

BJ’s Wholesale, Costco, Price Club, Sam’s Club, Sears/Kmart, Target, Wal-Mart

 

15

--------------------------------------------------------------------------------
